IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,472-01




EX PARTE DUSTY GUS HERNANDEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR33037A IN THE 238TH DISTRICT COURT
FROM MIDLAND COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and one count of indecency with a child.  He was sentenced to
imprisonment for two terms of life and one term of twenty years.  The Eleventh Court of Appeals
affirmed his convictions.  Hernandez v. State, No. 11-09-00065-CR (Tex. App.—Eastland 2010, pet.
ref’d).
            Applicant contends that trial counsel rendered ineffective assistance.  After holding a live
evidentiary hearing, the trial court made findings of fact and conclusions of law and recommended
that we deny this application.  We agree that Applicant’s claims are without merit. 
            During the evidentiary hearing, the State introduced Exhibits 3 through 12, pictures of the
complainant and Applicant.  If it has not already done so, the trial court shall seal these Exhibits. 
If a party wishes to have them unsealed, he or she may file a motion with the trial court. This
application is denied.
             
Filed: September 18, 2013
Do not publish